 

Exhibit 10.73

 

Global Finance Consultancy Agreement

 

This agreement is signed by the following parties on 10/18/2018 at Beijing.

 

Party A: Zhongjinhuifu Resources

Address: 1 Austin Road West, Tsim Sha Tsui, Kln, HK

 

Party B: Seven Stars Cloud Group, Inc.

Address: 44 Broadway, New York, NY

 

Given that:

 

1.Party A is a company established under the Hong Kong company law. It owns the
Akeke mine in Toli County, Xinjiang province (including but not limited to
minerals such as magnesium oxide, nickel metal, silicon oxide, metal cobalt,
iron oxide, etc., and hereinafter referred to as Party A). Party A is looking
for financing based on their resources through Party B.

 

2.Party B is a company established under the laws of Nevada. The business of
Party B includes providing technology and asset digitization advisory services
to finance, manufacturing and consumption industries.

 

3.Party A invites Party B and its designated company to be the financial
advisors for its financing activities. Party A accepts the invitation.

 



After mutual consultation, the two parties reached the following Agreement with
a view to complying with each other:

 

1.Entrusted Matters

1.1Party A entrusts Party B as its financial advisor to assist in financing
activities of its underlying existing assets, raising funds on a global scale:

First phase (12 months): raise US$100 million (1.1.1)

Second phase (12 months) raise US$100 million (1.1.2)

The actual amount raised is determined by the actual amount raised by the due
date. Financing channels used include but are not limited to:

1.1.1Issuance of tokens globally and listing on the corresponding exchanges

1.1.2Issuance of fixed income financial products and listing on the
corresponding exchanges

 

2.Financing Tools

Under the terms of this agreement, Party B may use the following financing
methods:

2.1Issuance of digital revenue certificates and utility tokens outside China.
The issuer is designated and provided by Party A.

2.2Fixed income – on the basis of the assets of party A, Party B assists Party A
in the issuance of fixed income products under local laws. The fixed income
products include but are not limited to:

2.2.1Fixed-income asset-backed securities

2.2.2Derivatives of 2.2.1

2.3Digital assets - on the basis of the assets of party A, Party B assists Party
A in the issuance of digital asset products under local laws. The digital asset
financing products include but are not limited to:

2.3.1Asset tranches/ shares

2.3.2Derivatives of 2.3.1

2.4Other financing tools agreed by both parties

2.5Party A should use the financing tools set out in this Agreement. Price and
terms of the financing products will be determined by the market. Party B will
assist Party A in raising capital globally at the lowest possible cost.

2.6Party B plans to build financing platforms in mainland China, Hongkong and
Bermuda。

 



 

 

 

3.Service Fees

3.1The service fees of party B include but are not limited to:

3.1.1Service fee of Section 2.1 is 25% of the net capital raised

3.1.2Service fee of Section 2.2 is 3% of the net capital raised

3.1.3Service fee of Section 2.3 is 3%-5% of the net capital raised (note:
depending on the actual financing conditions)

3.1.4Net capital raised = total raised capital – fees agreed by both parties

3.2Other service fees for the issuance of digital assets will be determined by
the negotiation result of Party A and Party B

3.3Under the provisions of Section 3.1 of this agreement, Party A shall pay the
service fees to Party B within 10 working days after actually receiving the
capital raised. If Party A pays the service fees in RMB, Party B shall provide a
legal and valid invoice in accordance with the provisions of the Chinese tax law
before the payment made by Party A.

 

4.Cooperation terms

4.1The term of cooperation under this agreement is 24 months from the effective
date of this Agreement.

4.2After the expiration of the term of this Agreement, unless two parties reach
other written agreements, this Agreement will be automatically renewed for 24
months.

 

5.Statement and Guarantee of each party

5.1Party A is a company established under the laws of Hong Kong. Party A is an
independent legal entity, which has the ability to sign this Agreement and be
responsible for any civil liabilities.

5.2By signing and executing this Agreement, Party A does not contravene or
violate any of the following provisions, nor will it constitute a breach of any
of the following: Party A's articles of association, business license or other
similar organizational documents, or important agreements signed by Party A, any
law or regulation, or any government jurisdiction related to the control rights
of Party A’s assets.

5.3Party A signs and performs this Agreement at its will. Party A has carefully
reviewed and fully understands the terms and conditions of this Agreement before
signing this Agreement and will not revoke or terminate the Agreement due to the
reasons for lack of fairness and major misunderstanding in this Agreement. Party
A shall not remove or change all or part of the terms of this Agreement,
claiming that all or part of this Agreement is invalid.

5.4Party B is a company established under US Law. Party B is an independent
legal entity, which has the ability to sign this Agreement and be responsible
for its civil liabilities.

5.5By signing this Agreement, Party B does not contravene or violate any of the
following provisions, nor will it constitute a breach of any of the following:
Party B's articles of association, business license or other similar
organizational documents, or important agreements signed by Party B, any law or
regulation, or any government jurisdiction relayed to the control rights of
party B’s assets.

5.6Party B's signs and performs this Agreement at will. Party B has carefully
reviewed and fully understood the terms and conditions of this Agreement before
signing this Agreement and will not revoke or terminate the Agreement due to
reasons for lack of fairness and major misunderstanding in this agreement. Party
B shall not remove or change all or part of the terms of this Agreement,
claiming that all or part of this Agreement is invalid.

 

6.Rights and Responsibilities of Party A

6.1Party A has the right to obtain funds raised under the entrusted matters in
accordance with the conditions stipulated in this Agreement.

6.2Party A shall disclose all the information required by Party B or any
professional consultants designated by party B and engaged in the entrusted
matters. Party A shall ensure that the information provided by them is true,
accurate, complete and timely.

6.3Party A is independently responsible for the truthfulness, accuracy,
completeness and timeliness of the information disclosure while issuing any
financing instruments.

 



 

 

 

6.4Party A is independently responsible of the payment of all the capital raised
and all the investment returns captured include but is not limited to principle,
interest, dividends, redemption or other types of investment return promised by
party A.

6.5Party A shall provide Party B with the necessary working conditions for
completing the entrusted matters and shall support with Party B's work plan and
requirements.

6.6Party A shall pay the service fee to Party B in full and in time in
accordance with this agreement.

 

7.Rights and Responsibilities of Party B

7.1Party B shall advise and assist party A for issuing financing instruments
based on materials provide by Party A, utilizing its financing advantages.

7.2Party B shall recommend the financing instruments issued by Party A under
this Agreement to the relevant exchanges for trading. The financing instruments
must comply with the exchanges and their corresponding regulatory agencies and
the effective rules and requirements of the government at that time.

7.3Party B shall assist party A for selecting underwriting agencies, law firm,
auditing companies, evaluation companies, rating companies, manager, banks and
other professional service institutions. The cost will be covered by party A and
will not be calculated into total raised capital, unless other agreements are
reached by Party A and Party B.

7.4Party B shall coordinate with professional institutions employed by Party A
to complete application forms, reports, opinions, replies, etc. required for
issuing financing instruments. Party B shall assist with communication issues.

7.5Party B shall not provide any implied warranties, guarantees for any
financing instruments (include all capital raised and investment returns) issued
by Party A under this Agreement. Party B shall not bear any responsibilities for
any claims, fines and costs for breaching contracts generated from financing
instruments included in this agreement, unless party B is at fault.

 

8.Taxes

8.1Each party shall be responsible for taxes resulting from terms under this
Agreement.

 

9.Implementation

9.1With the written consent of Party A, Party B may transfer the rights and
obligations under this Agreement to the related parties designated by Party B or
designate the related party to implement entrust matters.

 

10.Force Majeure

10.1Force majeure refers to unforeseen, inevitable and insurmountable objective
situations that occur during the term of this agreement, including but not
limited to war, natural disasters, communicable diseases, strikes, coups, riots,
terrorist attacks, expropriation, expropriation, injunctions, etc. Behavior,
major changes in government policies, which have or will have a material adverse
effect on the entrusted matter.

10.2If the occurrence of the above force majeure affects one party’s performance
of its obligations under this Agreement, the Agreement may be suspended or
terminated. Both parties may negotiate to delay or termination the Agreement and
the result shall not be considered as a breach of contract.

10.3After the occurrence of force majeure, one party shall notify the other
party in writing as soon as possible and make every reasonable effort to
minimize the consequences of the force majeure.

 

11.Confidentiality

11.1The following information obtained by the parties as a result of the signing
and performance of this Agreement shall be kept strictly confidential:

11.1.1Forming the full terms of this Agreement

11.1.2Negotiations related to this Agreement

11.1.3Subjects of this Agreement

11.1.4Trade secrets of all parties



11.2The parties may disclose the above information only in the following
circumstances, otherwise, neither party may disclose the above information under
any conditions:

11.2.1Employees, board member and professional consultants who bear the same
confidential responsibilities.

 



 

 

 

11.2.2Information already known by public for reasons other than the disclosure
by any of the parties.

11.2.3There is documentary evidence that the information is already in the
possession of the other party at the time of disclosure.

11.2.4There is documentary evidence that the third party has disclosed the
information to the recipient, and the third party is not responsible for
confidentiality and has the right to make disclosures.

11.2.5Disclosure is required by exchanges, governments regulations.

11.3The Agreement does not affect the publication or disclosure by a party in
accordance with the provisions of laws, regulations or relevant exchanges.

11.4This term shall not be terminated after the termination of this Agreement.
The parties shall still perform their confidentiality obligations as promised
until the other party provides written proof for agreeing to terminate
confidentiality obligations or that there will be no damages caused by violating
this term.

 

12.Liability for breach of contract

12.1Any breach of this Agreement constitutes a breach of contract, and the
defaulting party compensates the other party for all losses, including but not
limited to the costs of the parties to avoid, recover and make up for such
losses, and to file a lawsuit for the execution of such compensation,
arbitration fees, execution fees, preservation fees, legal fees, etc.

12.2Party A shall pay Party B services fee per Section 3.1. Interest will be
generated from the first overdue date. The interest rate is 5% daily. Party A
shall keep paying interest until it repays all the service fees and interest
generated.

12.3If Party A violates Sections 6.2 and 6.3, the failure of the issuance of
financing instruments under this Agreement will not constitute Party B’s
default. Party A shall compensate Party B for all actual losses but do not
include Party B’s expected benefits.

12.4If party A violates Sections 6.3 and 6.4, Party B shall claim compensation
to Party A for any fees acquired by engaging a third party regarding to
entrusted matters.

 

13.Notification and Delivery

13.1Unless otherwise specified in this Agreement, any notice or written
communication from any party shall be sent by personal delivery, fax, or express
mail. All notices and written communications should be sent to the following
address until the address has been changed:

13.1.1Party A

Contact: Yili Shi

Address: 1306 Zitan Building, 27 Jianguo road, Chaoyang district, Beijing

Phone: (010)85898123

Fax: (010)85898072

13.1.2Party B

Contact: Dan Shen

Address: Sun Seven Stars Investment Group, #21 Liangmaqiao road, Chaoyang
district, Beijing

Phone: (010)64321880

Fax: (010)84590500

13.2Any party that relocates or changes contact information shall notify the
other party in writing in advance.

 

14.Applicable Laws and Jurisdictions

14.1Chinese law is applicable to the conclusion, performance and interpretation.
Conflicts are not included

14.2Any disputes arising from the implementation of this Agreement by the
parties shall be settled through consultation first. If the negotiation fails,
either party may submit the dispute to the court.

 

15.Others

15.1This Agreement shall become effective upon signature or seal by the parties.

15.2This is the only agreement regarding to the entrust matters. Any
negotiations, arrangements and plans reached prior to this agreement should also
follow this Agreement. The Agreement may be changed or terminated by mutual
consent.

15.3The invalidity or non-execution of any provision of this Agreement does not
affect other terms.

15.4This Agreement may be terminated or nulled by consent of both parties. At
the time, the parties’ confidentiality obligations under Article 11 of this
Agreement shall not be terminated.

15.5This agreement is in duplicate and each party holds one copy.

 



 

 